10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

CaSe 2218-CV-00860-JLR DOCUm@nt 13-1 I'-"l|ed 11/16/18 Page l Of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
SEATTLE DIVISION
THEODORE BURTON TUFTE, Civil No. 2:18-CV-00860-JLR
Plaintiff,
vs. ORDER

COMMISSIONER OF SOCIAL SECURITY,

 

Defendant.

 

 

 

Based on the stipulation between the parties it is hereby ORDERED that the above~
captioned case be reversed and remanded for further administrative proceedings pursuant to
sentence four of 42 U.S.C. § 405(§).

On remand, the administrative law judge (ALJ) shall offer Plaintift` an opportunity for a
new hearing and issue a new decision Upon remand, the Appeals Council Will instruct the ALJ

tO:

v further develop the record, as necessary;

» further assess Plaintift` s residual functional capacity in accordance With SSR 96-8p, and

incorporate restrictions from his impairment of obesity;

Page l ORDER - [2:lS-CV-00860-JLR]

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-c\/-00860-JLR Document 13-1 Filed 11116/18 Page 2 of 2

0 further evaluate the medical opinion evidence and subjective symptoms; and

0 obtain vocational expert evidence to clarify the effect of the assessed limitations on

PlaintifF s ability to perform other work existing in the national economy.

The parties agree that reasonable attorney fees will be awarded under the Equal Access to

Justice Act, 28 U.S.C. § 2412, upon proper request to the Court.

WL_

’Z£p

DATED this %th day of_November_2018.

Presented by:

s/ L. Jamala Edwards

L. JAl\/[ALA EDWARDS

Special Assistant U.S. Attorney

Ofiice of the General Counsel

Social Security Administration

’701 Fifth Avenue, Suite 2900 M/S 221A
Seattle7 WA 98104-7075

Telephone: (866) 495-0039 x 35143
Fax: (206) 615-2531
jamala.edwards@ssa_gov

Page 2 oRDER _ [2;18-Cv-00860-JLR]

GLYL§\

UNITED S ATES DISTRICT COURT .TUDGE

 

